The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-2, 13, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rui et al. (U.S. Patent Application Publication 2019/0148416, hereinafter referred to as Rui). 
As to claim 1, Rui teaches [in Fig.3 for example] 1. An organic light-emitting diode (OLED) deposition system comprising: a workpiece transport system configured to position a workpiece within the OLED deposition system under vacuum conditions; two or more deposition chambers [100, 300 for example], each deposition chamber configured to deposit respective layers of organic material onto the workpiece, wherein the two or more deposition chambers are coupled such that vacuum is maintained around the workpiece while the workpiece is transferred between a first deposition chamber and a second deposition chamber of the two or more deposition chambers by the workpiece transport system; a transfer chamber [315] interconnected to the two or more deposition chambers and configured to receive the workpiece from the two or more deposition chambers by the workpiece transport system while maintaining vacuum and retaining the workpiece within the transfer chamber; a metrology system [¶0025] having one or more sensors positioned to perform measurements of the workpiece within the transfer chamber; and a control system to control a sequential deposition of the respective layers of organic material onto the workpiece by the two or more deposition chambers to form an organic light emitting diode layer stack, the control system [¶0026] configured to cause the first deposition chamber to deposit a first layer of a first organic material onto the workpiece, cause the workpiece transport system to transfer the workpiece from the first deposition chamber to the transfer chamber, receive a first plurality of measurements of the workpiece in the transfer chamber from the metrology system, cause the workpiece transport system to transfer the workpiece from the transfer chamber to the second deposition chamber, and cause the second deposition chamber to deposit a second layer of a second organic material onto the first layer on workpiece to build at least a portion of the organic light-emitting diode layer stack. 
As to claim 2, Rui teaches 2. The deposition system of claim 1, wherein the control system is further configured to determine, from the first plurality of measurements, updated processing parameter values for the first deposition chamber, and cause the first deposition chamber to operate according to the updated processing parameter values. [¶0023]
As to claim 13, Rui teaches 13. The deposition system of claim 12, wherein the transfer chamber includes a support to receive the workpiece from the workpiece transport system and hold the workpiece stationary as the metrology system takes the first plurality of measurements. [¶0023]
As to claim 18, Rui teaches 18. A computer program product comprising a non-transitory computer readable medium comprising instructions to cause one or more data processing apparatuses to: cause a first deposition chamber to deposit a first layer of a first organic material onto a workpiece, cause a workpiece transport system to transfer the workpiece from the first deposition chamber to a transfer chamber, receive a first plurality of measurements of the workpiece in the transfer chamber from a metrology system; cause the workpiece transport system to transfer the workpiece from the transfer chamber to a second deposition chamber; and cause the second deposition chamber to deposit a second layer of a second organic material onto the first layer on workpiece to build at least a portion of an organic lightemitting diode layer stack. [see rejection claim 1 above; also ¶0026] 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 3-6 rejected under 35 U.S.C. 103(a) as being unpatentable over Rui in view of Le et al. (U.S. Patent Application Publication 2007/0046927, hereinafter referred to as Le).
As to claim 3, Rui may not teach 3. The deposition system of claim 2, further comprising a second transfer chamber and a second metrology system positioned within the second transfer chamber, and wherein the control system is configured to cause the workpiece transport system to transfer the workpiece from the second deposition chamber to a second transfer chamber, receive a second plurality of measurements of the workpiece in the second transfer chamber from the second metrology system.  
Le teaches this limitation [Fig. 7; ¶0032, 0047~0050 for example]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rui and Le to “use multiple transfer chambers" in Rui according to Le, for the further advantage of “utilizing additional capability to perform additional processes”. […Additional process chambers, such as etching chambers, ashing chambers, ion implant chambers, heating chambers, among others, can also be coupled to the transfer chamber 708B to perform additional processes on the substrate 722 after being processed by the deposition process systems of process module 760…¶0050]
As to claim 4, Rui and Le teaches 4. The deposition system of claim 3, wherein the second deposition chamber is configured to deposit a portion of the second layer into a first test region separate from the light-emitting diode layer stack and that does not overlie the first layer, and wherein the second metrology system is configured to perform the second plurality of measurements in the first test region. [¶0059 Le]
As to claim 5, Rui and Le teaches 5. The deposition system of claim 3, wherein the control system is further configured to determine, from the second plurality of measurements, updated second processing parameter values for the second deposition chamber, and cause the second deposition chamber to operate according to the updated second processing parameter values. [¶0059 Le] 
As to claim 6, Rui and Le teaches 6. The deposition system of claim 5, further comprising a third deposition chamber of the two or more deposition chambers, and wherein the control system is further configured to cause the workpiece transport system to transfer the workpiece from the second transfer chamber to the third deposition chamber; and cause the third deposition chamber to deposit a third layer of a third organic material onto the second layer on workpiece to continue building of the organic light-emitting diode layer stack. [¶0050 Le]
5.	Claim 7-12, 14-17, 19-20 rejected under 35 U.S.C. 103(a) as being unpatentable over Rui in view of Ghosh et al. (U.S. Patent Application Publication 2019/0317021, hereinafter referred to as Ghosh).
As to claim 7, Rui may not teach 7. The deposition system of claim 1, wherein the metrology system is configured to perform photoluminescence measurements on the workpiece in the transfer chamber.
Ghosh teaches this limitation [¶0040]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Rui and Ghosh to “perform photoluminescence measurements " in Rui according to Ghosh, for the further advantage of “applying different calibration process based on metrology data”. […The computing device then compares the specific value or values to a previously established calibration table or function to determine the concentration of dopant in the PL layer 205 of a known thickness. It is noted that for each particular thickness and particular PL material, a different calibration process is typically employed for determining the concentration of dopant included in PL layer 205. …¶0052]
As to claim 8, Rui and Ghosh teaches 8. (Original) The deposition system of claim 7, wherein the metrology system is configured to perform a thickness measurement of the first layer on the workpiece in the transfer chamber. [Ghosh ¶0052]
As to claim 9, Rui and Ghosh teaches 9. (Original) The deposition system of claim 8, wherein the thickness measurement comprises a reflectometry measurement. [Ghosh ¶0040]
As to claim 10, Rui and Ghosh teaches 10. (Original) The deposition system of claim 8, wherein the thickness measurement comprises a transmission measurement. [Ghosh ¶0061]
As to claim 11, Rui and Ghosh teaches 11. (Original) The deposition system of claim 8, wherein the control system is configured to determine a doping concentration of the first layer from the thickness measurement and the photoluminescence measurement. [Ghosh ¶0040] 
As to claim 12, Rui and Ghosh teaches 12. The deposition system of claim 1, wherein the metrology system includes a metrology head movable positioned and movable within the transfer chamber. [Ghosh ¶0063]
As to claim 14, Rui and Ghosh teaches 14. An organic light-emitting diode (OLED) deposition system comprising: a workpiece transport system configured to position a workpiece within the OLED deposition system under vacuum conditions; two or more deposition chambers, each deposition chamber configured to deposit respective layers of organic material onto the workpiece, wherein the two or more deposition chambers are coupled such that vacuum is maintained around the workpiece while the workpiece is transferred between a first deposition chamber and a second deposition chamber of the two or more deposition chambers by the workpiece transport system; a transfer chamber interconnected to the two or more deposition chambers and configured to receive the workpiece from the two or more deposition chambers by the workpiece transport system while maintaining vacuum and retaining the workpiece within the transfer chamber; a metrology system having one or more sensors positioned to perform measurements of the workpiece within the transfer chamber, the metrology system including a first light source to generate a first light beam, and wherein at least one of the one or more sensors is positioned to receive reflections of the first light beam from the workpiece within the transfer chamber to perform reflectometry measurements and generate a thickness measurement of a layer on the workpiece from the reflectometry measurement, a second light source to generate a second light beam to induce photoluminescence in the layer on the workpiece in the transfer chamber, and wherein at least one of the one or more sensors is positioned to receive emissions from the layer on the workpiece within the transfer chamber to perform photoluminescence measurements of the layer on the workpiece, and a control system to control a sequential deposition of the respective layers of organic material onto the workpiece by the two or more deposition chambers to form an organic lightemitting diode layer stack, the control system configured to cause the first deposition chamber to deposit a first layer of a first organic material onto the workpiece, cause the workpiece transport system to transfer the workpiece from the first deposition chamber to the transfer chamber, receive the thickness measurement and the photoluminescence measurement from the metrology system, cause the workpiece transport system to transfer the workpiece from the transfer chamber to a second deposition chamber of the two or more deposition chambers, and cause the second deposition chamber to deposit a second layer of a second organic material onto the first layer on workpiece to build at least a portion of the organic lightemitting diode layer stack. [see rejection claims 1 and  7~9]
As to claim 15, Rui and Ghosh teaches 15. The deposition system of claim 14, wherein the control system is configured to determine a doping concentration measurement of the first layer from the thickness measurement and the photoluminescence measurement. [Ghosh ¶0040]
As to claim 16, Rui and Ghosh teaches 16. The deposition system of claim 15, wherein the control system is further configured to determine, from the doping concentration measurement, updated processing parameter values for the first deposition chamber, and cause the first deposition chamber to operate according to the updated processing parameter values.  [Ghosh ¶0040]
As to claim 17, Rui and Ghosh teaches 17. The deposition system of claim 14, wherein the metrology system includes a metrology head movable positioned and movable within the transfer chamber. [Ghosh ¶0063]
As to claim 19, Rui and Ghosh teaches 19. The computer program product of claim 18, wherein the first plurality of measurements include a thickness measurement and a  photoluminescence measurement, and comprising instructions to determine a doping concentration measurement of the first layer from the thickness measurement and the photoluminescence measurement. [see rejection claim 14]
As to claim 20, Rui and Ghosh teaches 20. The computer program product of claim 19, comprising instructions to determine, from the doping concentration measurement, updated processing parameter values for the first deposition chamber, and cause the first deposition chamber to operate according to the updated processing parameter values. [see rejection claim 16]
Conclusion
Claims 1-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816